DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Regarding independent Claims 1, 11, and 16, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, patterning multiple layers of films to form a waveguide with the stack of films being a core of the waveguide.
Claims 2-10, 12-15, and 17-20 depend from Claims 1, 11, and 16 and are therefore allowable for at least the same reasons.
US Patent No. 7,043,133 to Johnson et al. (“Johnson”) describes a method comprising forming multiple layers of films on a substrate, wherein the multiple layers of films comprises a stack of silicon oxynitride films (see Col 5 Ln 39-Col 6 Ln 6), wherein at least a silicon oxynitride film in the stack of silicon oxynitride films is formed by a plasma enhanced chemical vapor deposition (PECVD) process (see Col 5 Lns 22-55), wherein process gases in the PECVD process comprise a silicon precursor and one or more precursors for oxygen and nitrogen, wherein the precursors of silicon, oxygen, and nitrogen are configured to form the at least a silicon oxynitride film, wherein the one or more precursors of oxygen and nitrogen comprise a hydrogen- free chemistry (see Col 8 Ln 23-Col 9 Ln 17). Johnson does not describe patterning the stack to form a core of a waveguide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874